UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-16699 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) Nevada 75-2590292 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2727 East Vernon Avenue Vernon, California (Address of principal executive offices) (Zip code) (323) 582-9977 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 NYSE MKT Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o(Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The aggregate market value of voting common equity held by non-affiliates of the registrant, on March 30, 2012, which was the last trading day of the registrant’s second fiscal quarter ended April 1, 2012, was approximately $42.9 million based on a closing price of $4.50 per share on such date on the NYSE MKT (formerly NYSE AMEX). For purposes of this computation, all executive officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed an admission that such executive officers, directors and 10% beneficial owners are affiliates.The registrant has no non-voting common equity. There were 16,046,544 shares of the registrant’s common stock, $.01 par value, outstanding as of December 12, 2012. Documents Incorporated By Reference: None TABLE OF CONTENTS PART I Item 1 Business 1 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 7 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosures About Market Risk 17 Item 8 Financial Statements and Supplementary Data 17 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9A Controls and Procedures 17 Item 9B Other Information 18 PART III Item 10 Directors, Executive Officers and Corporate Governance 19 Item 11 Executive Compensation 21 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13 Certain Relationships and Related Transactions, and Director Independence 28 Item 14 Principal Accountant Fees and Services 29 PART IV Item 15 Exhibits and Financial Statement Schedules 30 SIGNATURES 33 Table of Contents CAUTIONARY STATEMENT All statements included or incorporated by reference in this Annual Report on Form 10-K, other than statements or characterizations of historical fact, are forward-looking statements.Examples of forward-looking statements include, but are not limited to, statements concerning projected net revenues, costs and expenses and gross margins; our accounting estimates, assumptions and judgments; our success in pending litigation; the demand for our products; the availability and pricing of commodities; the competitive nature of and anticipated growth in our industry; manufacturing capacity and goals; our ability to consummate acquisitions and integrate their operations successfully; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and/or projections about our industry and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “on-going,” similar expressions, and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially from those expressed in any forward-looking statements as a result of various factors, some of which are listed under “Risk Factors” in Item 1A of this report. These forward-looking statements speak only as of the date of this report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. Table of Contents PART I ITEM 1. Business History Overhill Farms, Inc. was formed in 1995 as a Nevada corporation, with the acquisition of substantially all of the assets of IBM Foods, Inc., founded in 1968.Our headquarters and manufacturing facilities are located in Vernon, California. Our products are sold nationwide. Products and Services We are a value-added manufacturer of high quality, prepared frozen food products for branded retail, private label and foodservice customers.Our product line includes entrées, plated meals, bulk-packed meal components, pastas, soups, sauces, poultry, meat and fish specialties, and organic and vegetarian offerings.Our extensive research and development efforts, combined with our extensive catalogue of recipes and flexible manufacturing capabilities, provide customers with a one-stop solution for new product ideas, formulations and product manufacturing, as well as precise replication of existing recipes.Our capabilities allow customers to outsource product development, product manufacturing and packaging, thereby avoiding significant fixed-cost and variable investments in resources and equipment.Our customers include prominent nationally recognized names such as Panda Restaurant Group, Inc., Jenny Craig, Inc., Safeway Inc., Target Corporation, Pinnacle Foods Group LLC, and American Airlines, Inc. We also sell frozen foods under the Boston Market brand, under exclusive license with Boston Market Corporation (“BMC”). Sales and Marketing We operate as a single business segment – the development and production of frozen food products. We market our products through an internal sales force, outside food brokers and other business affiliations.Our customers are foodservice and retail accounts. A significant portion of our total net revenues during the last two fiscal years was derived from three customers as described below: Net Revenues September 30, October 2, Customer Panda Restaurant Group, Inc. 30% 26% Jenny Craig, Inc. 20% 29% Safeway Inc. 14% 16% Manufacturing and Sourcing Our headquarters, entrée manufacturing and warehousing, product development, sales and quality control facilities are located in Vernon, California.We also maintain a separate protein cooking facility in Vernon, California. Our ability to cost-effectively produce large quantities of our products, while maintaining a high degree of quality, is partially dependent on our ability to procure raw materials on an economical and competitive cost basis.We rely on numerous suppliers, large and small, for our products, with multiple suppliers for most items.While commodity prices are rising we do not anticipate any particular difficulty in acquiring these materials in the future.We store raw materials, packaging and finished goods on-site and in public frozen and dry food storage facilities until shipment.When possible and practical, we negotiate supply contracts against committed customer volume at fixed prices to protect against the risk of market fluctuations. Backlog We typically deliver products directly from finished goods inventory.As a result, we do not maintain a large backlog of unfilled purchase orders.While at any given time there may be a small backlog of orders, our backlog is not material in relation to our total revenues, nor is it necessarily indicative of trends in our business. 1 Table of Contents Competition Our products compete with those produced by numerous regional and national firms.Many of our competitors, including diversified food companies, are large and have greater financial resources than we do.Competition is strong, with many firms producing alternative products for the foodservice and retail industries.Competitive factors include price, reliability, food safety standards, product quality, flexibility, product development, competitors’ promotional activity, customer service and, on a retail basis, name recognition.We compete in this market based on our ability to produce mid-sized to large custom product runs within a short time frame on a cost-effective basis and our ability to provide ancillary support services such as research and development, assistance with regulatory matters, production planning and logistics. Product Development and Marketing We maintain a comprehensive, fully staffed research and development department (including senior chefs and supporting staff) that formulates recipes and upgrades specific products and product lines for current and prospective customers and establishes production and quality standards.We develop products based upon customer specifications, conventional recipes, new product trends or our own product initiatives.We are continuously developing recipes as customers’ tastes and client requirements change.We also maintain a quality control department for inspection, testing, monitoring and compliance to ensure that our products are produced consistently in accordance with our standards.In May 2010, our food safety systems were certified as meeting standards of the global Food Safety Management System standard FSSC 22000, which is the latest and most complete safety certification standard for food manufacturers. Intellectual Property We have registered the “Overhill Farms” and “Chicago Brothers” trademarks with the United States Patent and Trademark Office. On November 4, 2010, we entered into a five-year licensing agreement with BMC for the exclusive right to use BMC’s trademarks, trade dress and copyrights in connection with the manufacturing, advertising, promotion, sales and distribution of frozen food and certain shelf-stable licensed products.The agreement commenced on July 1, 2011.The agreement also contains options for two sixty-month renewal terms. Employees Our total hourly and salaried workforce consisted of 707 employees at September 30, 2012.Most of our operations are labor intensive, generally requiring unskilled and semi-skilled employees.Approximately 78% of our employees are unionized with the United Food & Commercial Workers Union, Local 770 and are covered by a two-year collective bargaining agreement that was ratified by the union on August 7, 2011. We believe our relations with our employees and the union are good. Regulation Food manufacturers are subject to strict government regulation, particularly in the health and environmental areas, by the United States Department of Agriculture (“USDA”) and the Food and Drug Administration (“FDA”), as well as the Occupational Safety and Health Administration (“OSHA”), the Environmental Protection Agency (“EPA”) and the Federal Food, Drug and Cosmetic Act.Our food processing facilities are subject to continuous on-site examination, inspection and regulation by the USDA.Compliance with the current applicable federal, state and local environmental regulations has not adversely affected our financial position, results of operations or competitive position.However, we cannot predict whether regulation by various federal, state or local governmental entities and agencies may adversely affect our future business and financial results.If a product recall were to occur, we have processes and procedures in place to assist in the recall of products.Since 1997, we have used a Hazard Analysis Critical Point Plan to ensure proper handling of all food items.In May 2010, our food safety systems were certified as meeting the standards of FSSC 22000, which is the latest and most complete safety certification standard for food manufacturers. Additional Information Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), are available free of charge on our website at www.overhillfarms.com as soon as reasonably practicable after being filed or furnished to the Securities and Exchange Commission (“Commission”). Our reports filed with the Commission are also made available to read and copy at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information about the Public Reference Room by contacting the Commission at 1-800-SEC-0330. Reports filed with the Commission are also made available on its website at www.sec.gov. 2 Table of Contents ITEM 1A. Risk Factors Our ability to compete effectively in the highly competitive food industry may affect our operational performance and financial results. Our continued success depends in part on our ability to be an efficient producer in the highly competitive food industry.We face competition in all of our markets from large, national companies and smaller, regional operators.Many of our competitors, including diversified food companies, are larger and have greater financial resources than we do.From time to time, we and our customers experience price pressure in some of our markets as a result of competitors’ promotional pricing practices as well as general market conditions.Our failure to match or exceed our competitors’ cost reductions through productivity gains and other improvements could weaken our competitive position.Competition is based on product quality, reliability, food safety, distribution effectiveness, brand loyalty, price, effective promotional activities, the ability to identify and satisfy emerging consumer preferences and the ability to provide ancillary support services.We may not be able to compete effectively with these larger, more diversified companies.Also, a disruption of our supply chain could impair our ability to manufacture or supply goods. The loss or consolidation of any of our key customers could adversely affect our financial results by decreasing our existing sales opportunities and prices and increasing our marketing and promotional expenses. The largest purchasers of our products, Panda Restaurant Group, Inc., Jenny Craig, Inc. and Safeway Inc., accounted for approximately 30%, 20% and 14%, respectively, of our total net revenues during fiscal year 2012.We expect that our sales to these customers will continue to constitute a significant percentage of our net revenues in fiscal year 2013 and beyond.The loss of any of these customers could adversely affect our competitive position and operating results if we do not continue to obtain additional customers to offset any change in these accounts.In addition, products have life cycles, and as the lives of our products diminish, we may not be able to replace our existing customers. Some of our significant customer and supplier contracts are short-term and may not be renewable on terms favorable to us or at all. Some of our customers and suppliers operate through purchase orders or short-term contracts.Though we have long-term business relationships and agreements with many of our customers and suppliers and alternative sources of supply for key items, we cannot be sure that any of these customers or suppliers will continue to do business with us on the same basis in the future.Additionally, although we try to renew these contracts as they expire, there can be no assurance that these customers or suppliers will renew these contracts on terms that are favorable to us, if at all.The termination of, or modification to, any number of these contracts and our ability to replace them may adversely affect our business and prospects, including our financial performance and results of operations. Financial difficulties of foodservice and retail customers due to the economic downturn may adversely affect our revenues, costs and collections. While we have not historically experienced material write-offs, as the domestic economy slowly recovers, collectability of receivables from our customers may be adversely affected, causing an increase in aged receivables and/or a reduced collection rate.Our margins could be adversely affected if we are forced to write off uncollectible accounts.In addition, the slow economic recovery could and may continue to adversely affect the fiscal health of key customers or impair their ability to continue to operate during a recessionary period, which would decrease our revenues unless we are able to replace any lost business. We are a major purchaser of many commodities that we use as raw materials and for packaging, and price changes for the commodities we depend on may adversely affect our profitability. When possible, we enter into contracts for the purchase of raw materials at fixed prices, which are designed to protect us against raw material price increases during the terms of the contracts.Where appropriate, we attempt to recover our commodity cost increases by increasing prices, promoting a higher-margin product mix and creating additional operating efficiencies. We also use materials, such as corrugated cardboard, aluminum products, films and plastics to package our products.Substantial increases in prices of packaging materials or higher prices of our raw materials could adversely affect our operating performance and financial results, if we cannot recover cost from our customers.In addition, transportation costs have been unpredictable.If such costs rise to the levels seen in past years, our operating margins could be eroded. Commodity price changes may result in unexpected increases in raw materials and packaging costs, and we may be unable to immediately increase our prices to offset these increased costs without suffering reduced volume, revenue and income which could adversely affect our profitability. 3 Table of Contents If our food products become adulterated or misbranded, we would need to recall those items and may experience product liability claims if consumers are injured as a result. Food products occasionally contain contaminants due to inherent defects or improper storage or handling.Under adverse circumstances, food manufacturers such as us may be required to recall some of their products if they become adulterated or misbranded or as a result of a government-mandated recall. The scope of such a recall could result in significant costs incurred as a result of the recall, potential destruction of inventory, and lost sales. Should consumption of any product cause injury, we may be liable for monetary damages as a result of a settlement or judgment against us.A widespread product recall could result in changes to one or more of our business processes, product shortages, a loss of customer confidence in our food or other adverse effects on our business. If we are required to defend against a product liability claim, whether or not we are found liable under the claim, we could incur substantial costs, our reputation could suffer and our customers might substantially reduce their existing or future orders from us. Concerns with the safety and quality of food products could cause customers to avoid our products. We could be adversely affected if our customers and the ultimate consumers of our products lose confidence in the safety and quality of various food products.Adverse publicity about these types of concerns, such as the publicity about genetically modified organisms and avian influenza, whether or not valid, may discourage our customers from buying our products or cause production and delivery disruptions.Negative changes in customer perceptions about the safety and quality of products we produce could adversely affect our business and financial condition. Our business is subject to federal, state and local government regulations that could adversely affect our business and financial position. Virtually all food manufacturing operations are subject to regulation by various federal, state and local government entities and agencies.As a producer of food products for human consumption, our operations are subject to stringent production, packaging, quality, labeling and distribution standards, including regulations mandated by the Federal Food, Drug and Cosmetic Act, the FDA, OSHA, the EPA and the USDA. In particular, there appears to be growing public support in certain sectors to impose labeling requirements for genetically modified food products (such as California’s Proposition 37 that was rejected by California voters in November 2012 by approximately 53% to 47%), which if adopted could result in significant compliance costs for us, and which could put us at a competitive disadvantage if competitors, due to their geographic location or markets, are not subject to the same or similar requirements.Future regulation by various federal, state or local governmental entities or agencies could, among other things, increase our cost of production, cause us to incur unexpected expenditures or encumber productivity, any of which may adversely affect our business and financial results. In addition, our business operations are subject to federal, state and local environmental laws and regulations, which may change from time to time, pertaining to the discharge of materials into the environment, the handling and disposition of wastes (including solid and hazardous wastes) or otherwise relating to protection of the environment.We cannot predict whether environmental issues relating to presently known matters or identified sites or to other matters or sites will require currently unanticipated investigation, assessment or expenditures. Future instability or tightening in the credit markets could impair our ability to obtain financing if and when needed. Future instability or tightening in the credit markets could impair our ability to obtain additional credit if and when needed to finance our operations and fund future plant or business expansions.In addition, tight credit markets or inflation could eventually result in an increase in interest rates, which would adversely affect us, as we have $6.7 million in debt outstanding as of December 12, 2012 under our senior secured credit facility with Bank of America, with interest rates that adjust quarterly. If we violate our financial and other covenants under our secured credit facility, our financial condition, results of operations or cash flows may be adversely affected if secured parties foreclose on our assets or impose default rates of interest. Our senior secured credit facility with Bank of America, under which $6.7 million was outstanding as of December 12, 2012, is secured by a first-priority lien on substantially all of our assets. The facility contains covenants whereby, among other things, we are required to maintain compliance with agreed levels of fixed charge coverage, total leverage and incremental indebtedness limits. While we are currently in compliance and expect to remain in compliance with all covenants, if we violate these covenants and are unable to obtain waivers or renegotiate the terms of the covenants, we could become subject to, among other things, interest rate increases and acceleration of maturity of the facility, which could adversely affect our financial condition, results of operations or cash flows. 4 Table of Contents A change in control could result in an event of default under our secured credit facility, which could adversely affect our financial condition, results of operations or cash flows. Our secured credit facility with Bank of America provides that a change in control would occur if, among other occurrences, any person or group becomes the beneficial owner of 35% or more of our voting stock, or certain changes in the composition of our board of directors occur during any period of twelve consecutive months.The occurrence of a change in control could permit Bank of America to terminate the credit facility, declare all or a portion of loans then outstanding to be due and payable, and/or exercise other available rights and remedies.Depending on our financial condition at the time, we may not be able to raise sufficient funds to repay this indebtedness upon an event of default.Accordingly, the occurrence of a change in control could adversely affect our financial condition, results of operations or cash flows. A small number of stockholders beneficially own a significant percentage of our outstanding common stock and therefore could significantly influence or control matters requiring stockholder approval. Assuming the exercise of the aggregate options issued to our executive officers and directors to purchase shares of our common stock, our executive officers, directors and stockholders who beneficially own greater than 5% of our common stock would collectively beneficially own, in the aggregate, 49.5% of our outstanding common stock as of December 12, 2012.These stockholders, if acting together, could be able to significantly influence or control matters requiring approval by our stockholders, including the election of directors and the approval of mergers or other business combination transactions. Our failure to attract and retain key management personnel could adversely affect our business. Our business requires managerial, financial and operational expertise, and our future success depends upon the continued service of key personnel.As a value-added manufacturer of quality frozen food products and custom prepared foods, we operate in a specialized industry.Our key personnel have experience and skills specific to this industry, and there are a limited number of individuals with the relevant experience and skills.Though we have an employment agreement with James Rudis, our CEO and President, the agreement permits the voluntary resignation on the part of Mr. Rudis prior to the end of the term of the agreement.If we lose any of our key personnel, our business operations could be adversely affected. We may not be able to protect our intellectual property and proprietary rights or may become subject to claims relating to our use of our customers’ trademarks, which could harm our competitive position, resulting in decreased revenue. We believe that our trademarks and other proprietary rights, though few in number, are important to our success and competitive position.Accordingly, we devote what we believe are adequate resources to the establishment and protection of our trademarks and proprietary rights.However, these actions may be inadequate to prevent imitation of our products by others or to prevent others from claiming violations of their trademarks and proprietary rights by us. We manufacture products under our customers’ trademarks.While we generally require them to agree to indemnify us in connection with our use of their trademarks, it is possible that we could face infringement actions based upon the content provided by our customers.If any of these claims are proved valid, through litigation or otherwise, we may be required to cease using the trademarks and/or pay financial damages and/or expenses for which we are not indemnified. Our common stock price is subject to significant volatility, which could result in substantial losses for investors. During the fiscal year ended September 30, 2012, the high and low sales prices of our common stock on the NYSE MKT (formerly NYSE AMEX) were $4.76 per share and $3.15 per share, respectively.On December 12, 2012, the closing price of our common stock was $4.47.Prices for our shares are determined in the marketplace and may accordingly be influenced by many factors, including, but not limited to: · the depth and liquidity of the market for the shares; · quarter-to-quarter variations in our operating results; · announcements about our performance as well as the announcements of our competitors about the performance of their businesses; · investors’ evaluations of our future prospects and the food industry generally; · changes in earnings estimates by, or failure to meet the expectations of, securities analysts; and · general economic and market conditions. 5 Table of Contents In addition, the stock market has been experiencing significant volatility that may be unrelated to the operating performance of the specific companies whose stock is traded.This volatility could adversely affect the trading price of our shares. The price at which investors purchase shares of our common stock may not be indicative of the price that will prevail in the trading market.Investors may be unable to sell their shares of common stock at or above their purchase price, which may result in substantial losses. Future sales of shares of our common stock by our stockholders could cause our stock price to decline We cannot predict the effect, if any, that sales of shares of our common stock or the availability of shares of common stock for sale will have on the market price prevailing from time to time.As of December 12, 2012, we had outstanding 16,046,544 shares of common stock, most or all of which were eligible for resale without registration.Also, as of December 12, 2012, there were outstanding options to purchase up to 192,000 shares of common stock.All of the shares of common stock underlying these options are covered by an existing effective registration statement.Sales of shares of our common stock in the public market, or perceptions that those sales may occur, could cause the trading price of our common stock to decrease or to be lower than it might be in the absence of those sales or perceptions. Certain provisions of our articles of incorporation, bylaws and Nevada law could make it more difficult for a third party to acquire us, even if doing so could be in our stockholders’ best interest. Provisions of our articles of incorporation and bylaws require that certain procedures be followed, including advance notice, before matters can be proposed for consideration at meetings of our stockholders. This may make it difficult for a potential acquirer to bring an acquisition proposal to a vote of our stockholders.In addition, our board of directors has the right to fix the rights and preferences of an issue of shares of preferred stock without stockholder action.Our board could establish and issue a series of preferred stock with rights that make an acquisition less desirable by certain potential acquirers. Provisions of Nevada’s business combinations statute also restrict certain business combinations with interested stockholders.We have elected not to be governed by these provisions in our amended and restated articles of incorporation.However, this election may not be effective unless we meet certain conditions under the Nevada statute. ITEM 1B. Unresolved Staff Comments Not applicable. ITEM 2. Properties We lease two manufacturing facilities in Vernon, California.In January 2002, we entered into a ten-year lease, with an option for a five-year renewal, for a facility, Plant No. 1, that has been expanded to 170,000 square feet. On May 16, 2011, we finalized a second amendment to the lease, which was entered into as of May 6, 2011.The lease expires on September 30, 2016.On April 1, 2014, the monthly base rent payable under the lease will be adjusted by the Consumer Price Index of the Bureau of labor Statistics of the Department of Labor for All Urban Consumers.Most of our principal executive office, manufacturing and warehousing, product development and sales and quality control facilities have been consolidated into this single location.In December 2008, we entered into a 60-month lease, with an option for a 60-month renewal, for a facility, Plant No. 2, that has been expanded to 123,000 square feet.Plant No. 2 is used primarily for cooking protein as well as dry and cold storage.In addition, we lease a 25,000 square foot dry goods storage facility in Vernon, California. We believe that Plant No. 1, currently operating at approximately 50% capacity, is adequate to meet our requirements for the near future.In fiscal year 2012, items that were processed at Plant No. 1 (some of which included components that were processed at Plant No. 2) accounted for sales of approximately $129.9 million.Items that were processed in Plant No. 2 that did not require further processing in Plant No. 1 accounted for the balance of sales in fiscal year 2012 of approximately $64.5 million.As our need for cooked protein grows, it may become necessary to augment the cooking capacity that we now have at Plant No. 2.We continue to monitor our cooking capacity.If we deem additional cooking capacity to be necessary, we expect capital expenditures for that capacity could range from $5 million to $10 million during fiscal years 2013 and 2014, depending on the amount of additional cooking capacity added. ITEM 3. Legal Proceedings We are involved in certain legal actions and claims arising in the ordinary course of business.Management believes (based, in part, on advice of legal counsel) that such contingencies, including the matters described below, will be resolved without materially and adversely affecting our financial position, results of operations or cash flows.We intend to vigorously contest all claims and grievances described below. 6 Table of Contents Agustiana, et al. v. Overhill Farms. On July 1, 2009, Bohemia Agustiana, Isela Hernandez, and Ana Munoz filed a purported “class action” against us in which they asserted claims for failure to pay minimum wage, failure to furnish wage and hour statements, waiting time penalties, conversion and unfair business practices.The plaintiffs are former employees who had been terminated one month earlier because they had used invalid social security numbers in connection with their employment with us.They filed the case in Los Angeles County on behalf of themselves and a class which they say includes all non-exempt production and quality control workers who were employed in California during the four-year period prior to filing their complaint.The plaintiffs seek unspecified damages, restitution, injunctive relief, attorneys’ fees and costs. We filed a motion to dismiss the conversion claim, and the motion was granted by the court on February 2, 2010. On May 12, 2010, Alma Salinas filed a separate purported “class action” in Los Angeles County Superior Court against us in which she asserted claims on behalf of herself and all other similarly situated current and former production workers for failure to provide meal periods, failure to provide rest periods, failure to pay minimum wage, failure to make payments within the required time, unfair business practice in violation of Section 17200 of the California Business and Professions Code and Labor Code Section 2698 (known as the Private Attorney General Act (“PAGA”)).Salinas is a former employee who had been terminated because she had used an invalid social security number in connection with her employment with us.Salinas sought allegedly unpaid wages, waiting time penalties, PAGA penalties, interest and attorneys’ fees, the amounts of which are unspecified.The Salinas action has been consolidated with the Agustiana action.The plaintiffs thereafter dropped their rest break and PAGA claims when they filed a consolidated amended complaint. In about September 2011, plaintiffs Agustiana and Salinas agreed to voluntarily dismiss and waive all of their claims against us.They also agreed to abandon their allegations that they could represent any other employees in the alleged class.We did not pay them any additional wages or money. The remaining plaintiff added four former employees as additional plaintiffs.Three of the four new plaintiffs are former employees that we terminated one month before this case was filed because they had used invalid social security numbers in connection with their employment with us.The fourth new plaintiff has not worked for us since February 2007. On June 26, 2012, the court denied the plaintiffs’ motion to certify the case as a class action.The five remaining plaintiffs can pursue their individual wage claims against us, but the court has ruled that they cannot assert those claims on behalf of the class of current and former production employees they sought to represent.We believe we have valid defenses to the plaintiffs’ remaining claims, and that we paid all wages due to these employees. On September 7, 2012, the plaintiffs filed a notice to appeal the denial of class certification.The case is stayed while their appeal is pending. ITEM 4. Mine Safety Disclosures Not applicable. 7 Table of Contents PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information and Record Holders Our common stock has traded on NYSE MKT (formerly NYSE AMEX) under the symbol “OFI” since November 1, 2002.At December 12, 2012, we had approximately 113 stockholders of record.These holders of record include depositories that hold shares of stock for brokerage firms which, in turn, hold shares of stock for numerous beneficial owners.On December 12, 2012, the closing sale price of our common stock on NYSE MKT was $4.47.The following table sets forth the range of high and low sales prices for our common stock on NYSE MKT for the periods indicated: Fiscal 2011 High Low First Quarter from September 27, 2010 to January 2, 2011 $ $ Second Quarter from January 3, 2011 to April 3, 2011 Third Quarter from April 4, 2011 to July 3, 2011 Fourth Quarter from July 4, 2011 to October 2, 2011 Fiscal 2012 High Low First Quarter from October 3, 2011 to January 1, 2012 $ $ Second Quarter from January 2, 2012 to April 1, 2012 Third Quarter from April 2, 2012 to July 1, 2012 Fourth Quarter from July 2, 2012 to September 30, 2012 Performance Graph The following is a line graph comparing the yearly percentage change in the cumulative total return of our common stock to the cumulative total return of the Standard & Poor’s 500 Index and a peer group for the period commencing September 30, 2007 and ending September 30, 2012.The peer group is comprised of Tyson Foods, Inc.; Cuisine Solutions, Inc.; ConAgra Foods, Inc.; Armanino Foods of Distinction, Inc.; Smithfield Foods, Inc.; and Bridgford Foods Corporation. The graph assumes that $100 was invested in our common stock, the Standard & Poor’s 500 Index and the peer group on September 30, 2007 and that all the dividends were reinvested on a quarterly basis.Returns for the companies included in the peer group have been weighted on the basis of the market capitalization for each company. 8 Table of Contents Fiscal Year-Ended 9/30/07 9/28/08 9/27/09 9/26/10 10/2/11 9/30/12 Overhill Farms Inc S&P 500 Peer Group Dividends We have never paid cash dividends on our common stock.Our senior secured credit facility with Bank of America imposes certain financial conditions and restrictions on our ability to pay dividends.Any future payment of dividends on our common stock will be determined by our board of directors and will depend on our financial condition, results of operations, contractual obligations (including credit facility restrictions) and other factors deemed relevant by our board of directors. Recent Sales of Unregistered Securities None. ITEM 6. Selected Financial Data Not applicable. ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our consolidated financial statements and notes to consolidated financial statements included elsewhere in this report. This report and our consolidated financial statements and notes to consolidated financial statements contain forward-looking statements, which generally include the plans and objectives of management for future operations, including plans and objectives relating to our future economic performance and our current beliefs regarding revenues we might generate and profits we might earn if we are successful in implementing our business and growth strategies. The forward-looking statements and associated risks may include, relate to or be qualified by other important factors, including, without limitation: ● uncertainty of the domestic economic outlook; ● the impact of competitive products and pricing; ● market conditions that may affect the costs and/or availability of raw materials, fuels, energy, logistics and labor as well as the market for our products, including our customers’ ability to pay and consumer demand; ● impact of rising fuel prices and surcharges; ● commodity prices and fulfillment by suppliers of existing raw material contracts; ● natural disasters that can impact, among other things, costs of fuel and raw materials; ● changes in our business environment, including actions of competitors and changes in customer preferences,as well as disruptions to our customers’ businesses; ● seasonality in the retail category; ● loss of key customers due to competitive environment or production being self-manufactured by customers with such capabilities; ● the occurrence of acts of terrorism or acts of war; ● changes in governmental laws and regulations, including those concerning the food industry, healthcare and income taxes; ● change in control or other significant changes in ownership; 9 Table of Contents ● financial viability and resulting effect on revenues and collectability of accounts receivable of our customers during the on-going economic recovery and any future deep recessionary periods; ● ability to obtain additional financing, if and when needed, and rising costs of credit that may be associated with new borrowings; ● ability to remain in compliance with the amended requirements of the Bank of America facility; ● voluntary or government-mandated food recalls; ● effects of legal proceedings or labor disputes in which we are or may become involved from time to time; and ● other factors discussed in this report. We do not undertake to update, revise or correct any forward-looking statements, except as otherwise required by law. Any of the factors described above or in the “Risk Factors” contained in Item 1A of this report could cause our financial results, including our net income or loss or growth in net income or loss to differ materially from prior results, which in turn could, among other things, cause the price of our common stock to fluctuate substantially. Overview We are a value-added manufacturer of high quality, prepared frozen food products for branded retail, private label and foodservice customers.Our product line includes entrées, plated meals, bulk-packed meal components, pastas, soups, sauces, poultry, meat and fish specialties, and organic and vegetarian offerings.Our extensive research and development efforts, combined with our extensive catalogue of recipes and flexible manufacturing capabilities, provide customers with a one-stop solution for new product ideas, formulations and product manufacturing, as well as precise replication of existing recipes.Our capabilities allow customers to outsource product development, product manufacturing and packaging, thereby avoiding significant fixed-cost and variable investments in resources and equipment.Our customers include prominent nationally recognized names such as Panda Restaurant Group, Inc. (“Panda Restaurant Group”), Jenny Craig, Inc., Safeway Inc., Target Corporation, Pinnacle Foods Group LLC, and American Airlines, Inc. We also sell frozen foods under the Boston Market brand, under exclusive license with BMC. Our goal is to continue as a leading developer and manufacturer of value-added food products and provider of custom prepared frozen foods.We intend to continue to execute our growth and operating strategies, including: ● diversifying and expanding our customer base by focusing on sectors we believe have attractive growth characteristics, such as foodservice and retail; ● investing in and operating efficient production facilities; ● providing value-added ancillary support services to customers; ● offering a broad range of products to customers in multiple channels of distribution; and ● exploring strategic acquisitions and investments. During fiscal year 2012, which ended September 30, 2012, we were profitable with significant year over year improvements in net revenues and net income. The improved financial results for our fiscal year 2012 were largely due to a full year of activity of the Boston Market frozen food line (which commenced in July 2011) and increased foodservice net revenues. While we are pleased with the progress of the Boston Market brand and foodservice accounts, we anticipate increased commodity prices and fuel costs for fiscal year 2013. To offset these increases, we have taken a number of actions to improve profitability and are working to implement additional cost saving initiatives, which we anticipate will have a positive impact in the near term. For the longer term, we are reviewing several distribution model alternatives to mitigate the significant cost of moving the products we produce to retailers who sell the Boston Market frozen food line. 10 Table of Contents Also, we have been working with our major existing retail accounts to refresh product lines and to introduce additional lines of products. With these new products and lines for our existing customers we are optimistic about future retail sales. Fiscal year 2012 was a 52-week period while 2011 was a 53-week period.For fiscal year 2012, net revenues of $194.4 million reflected a 14.9% increase as compared to fiscal year 2011.During fiscal year 2012, the retail and foodservice categories each increased $12.5 million. The increase in the retail category was due primarily to sales of our portion of the Boston Market products (sold to numerous retail accounts, including some major national chains) of $25.7 million partially offset by a decrease to Jenny Craig Inc. and other retail customers of $11.0 million and $2.2 million, respectively. The foodservice increase was due primarily to increased sales volume to Panda Restaurant Group of $14.2 million, partially offset by a decrease of $2.0 million in airline net revenues. Gross profit was $17.0 million in fiscal year 2012, compared to $13.0 million in fiscal year 2011. Gross profit as a percentage of net revenues, or gross margin, during fiscal years 2012 and 2011 was 8.8% and 7.7%, respectively.The gross margin increase was driven largely by more favorable commodity prices along with more favorable overhead cost absorption as a result of higher production runs to fulfill increased sales volume of Boston Market brand products and other major accounts under the foodservice category.These were partially offset by higher freight and storage expenses of $3.8 million for fiscal year 2012 compared to fiscal year 2011, due predominantly to increased shipments for Boston Market products and higher fuel surcharges. Operating income as a percentage of net revenues for fiscal year 2012 was 2.7% compared to 1.5% in fiscal year 2011, due primarily to higher gross margins (as noted above) partially offset by increased selling, general and administrative (“SG&A”) expenses. SG&A expenses increased $1.5 million in fiscal year 2012 due primarily to higher brokerage and royalty expense related to the Boston Market brand of $1.3 million and $1.0 million, respectively. These increases were partially offset by a decrease in license fee amortization of $679,000 due to the write-off in the fourth quarter of fiscal year 2011 of the BLB Alliance (“Alliance”) license fee intangible asset. SG&A expenses as a percentage of net revenues was 6.1% in both fiscal years 2012 and 2011.Net income increased as a percentage of net revenues to 1.6% in fiscal year 2012 versus 0.9% in fiscal year 2011. Results of Operations The tables presented below, which compare our results of operations from one period to another, present the results for each period, the change in those results from one period to another in both dollars and percentage change, and the results for each period as a percentage of net revenues.The columns present the following: · First four data columns in each table show the absolute results for each period presented and results for each period as a percentage of net revenues. · Last two columns entitled “Dollar Variance” and “% Variance” show the change in results, both in dollars and percentages for the fiscal years presented. These two columns show favorable changes as positives and unfavorable changes as negatives. For example, when our net revenues increase from one period to the next, that change is shown as a positive number in both columns. Conversely, when expenses increase from one period to the next, that change is shown as a negative in both columns. 11 Table of Contents Fiscal Year Ended September 30, 2012 Compared to Fiscal Year Ended October 2, 2011 Fiscal Year Ended Change 2012 vs. 2011 September 30, 2012 October 2, 2011 Dollar Variance % Variance % of Net % of Net Favorable Favorable Dollars Revenues Dollars Revenues (Unfavorable) (Unfavorable) (Dollars in thousands) Net revenues $ 100.0 % $ 100.0 % $ 14.9 % Cost of sales ) ) Gross profit Selling, general and administrative expenses ) ) Operating income Total interest expense 23 Income before income taxes Income tax provision ) ) Net income $ 1.6 % $ 0.9 % $ 116.0 % Net Revenues.Net revenues for fiscal year 2012 increased $25.2 million (14.9%) to $194.4 million from $169.2 million for fiscal year 2011, due to higher sales volumes from our portion of Boston Market brand products and a major account under the foodservice category. Retail net revenues increased $12.5 million (11.1%) to $125.4 million for fiscal year 2012 from $112.9 million for fiscal year 2011.The increase in retail net revenues was largely due to an increase in net revenues related to the sale of Boston Market products (sold to various third party customers) of $25.7 million. This increase was partially offset by decreases in net revenues to Jenny Craig Inc. of $11.0 million and other retail accounts of $2.2 million. Foodservice net revenues increased $12.5 million (22.2%) to $68.9 million for fiscal year 2012 from $56.4 million for fiscal year 2011 due primarily to a $14.2 million increase in sales to Panda Restaurant Group. This increase was partially offset by a decrease of $1.5 million to airline net revenues.For fiscal year 2012, the foodservice category as a percentage of net revenues increased to 35.4% from 33.3% for fiscal year 2011.We continue to increase our sales efforts in this category and believe that foodservice represents a significant opportunity for us in 2013 and beyond. Gross Profit.Gross profit for fiscal year 2012 increased $4.0 million (30.8%) to $17.0 million from $13.0 million for fiscal year 2011. Gross margin increased to 8.8% for fiscal years 2012 from 7.7% for fiscal year 2011. The increase in gross profit dollars and margin was driven largely by more favorable commodity prices along with more favorable overhead absorption as a result of higher volume production runs to fulfill increased sales volume of Boston Market brand products and a major account under the foodservice category.These were partially offset by higher freight and storage expenses of $3.8 million due predominantly to increased shipments for Boston Market products and higher fuel surcharges. We anticipate increased freight and storage expenses as sales volumes for Boston Market increase and if fuel prices remain at their current levels or increase. Selling, General and Administrative Expenses.SG&A expenses increased $1.5 million (14.4%) to $11.9 million for fiscal year 2012 from $10.4 million for fiscal year 2011, but held steady as a percentage of net revenues at 6.1%. The increase in SG&A expenses was due to higher brokerage and royalty expenses for the Boston Market brand of $1.3 million and $1.0 million, respectively. These increases were partially offset by decreased license fee amortization of $679,000 due to the write-off in the fourth quarter of fiscal year 2011 of the Alliance license fee intangible asset. We expect SG&A expense to remain at or near the current level as we incur continued brokerage and selling expenses, including royalty expenses, related to Boston Market products. 12 Table of Contents Operating Income.Operating income increased $2.6 million (100.0%) to $5.2 million for fiscal year 2012 from $2.6 million for fiscal year 2011.The increase in operating income was the result of the increase in gross profit partially offset by increased SG&A expenses as noted above. Total Interest Expense.Interest expense decreased $23,000 (6.9%) to $312,000 for fiscal year 2012 from $335,000 for fiscal year 2011 due to lower amortization of deferred financing cost offset by increased interest expense resulting from higher debt balances through out the year. Income Tax Provision.Income tax expense was $1.7 million for fiscal year 2012 compared to $825,000 for fiscal year 2011.The difference was a result of income before taxes increasing $2.5 million from $2.3 million for fiscal year 2011 to $4.8 million during fiscal year 2012.The effective tax rates were 35.7% and 36.4% for fiscal years 2012 and 2011, respectively. Net Income. Net income for fiscal year 2012 was $3.1 million, or $0.20 per basic and $0.19 per diluted shares, compared to net income of $1.4 million, or $0.09 per basic and diluted share for fiscal year 2011. We currently expect to continue profitable operations primarily through (a) growing revenues from profitable product lines, increasing our customer base and replacing lower margin accounts; (b) improving gross margins by increasing prices to customers where appropriate, streamlining additional costs and continuing to leverage our manufacturing and storage facilities to improve manufacturing efficiency; and (c) reducing future interest costs on outstanding debt through pre-payments on our debt.However, no assurance can be given that we will be successful in any of these initiatives.As discussed in “Risk Factors” contained in Item 1A of this report, we may be unable to improve our operating results, and could perhaps even operate at a loss, if we suffer a decline in our manufacturing efficiency, the loss of major customers, continued cost-cutting measures in the airline industry, adverse changes in our operating costs or raw materials costs or other adverse changes to our business. Liquidity and Capital Resources For fiscal years ended 2012 and 2011, our operating activities provided cash of $1.1 million and $3.2 million, respectively.Cash generated from operations before working capital changes for fiscal year 2012 was $6.2 million.Cash used by changes in working capital was $5.1 million for fiscal year 2012 and resulted from an increase in inventory of $3.2 million due to a build up of inventory for Boston Market and a $2.1 million increase in accounts receivable, along with cash used to decrease accounts payable by $382,000. These were partially offset by increased accrued liabilities of $227,000 and a decrease in prepaid and other expenses of $231,000.At September 30, 2012, we had working capital of $20.9 million compared to working capital of $25.9 million at October 2, 2011. The decrease in working capital is due to long term debt of $6.7 million being current at September 30, 2012 as it is due within twelve months. During fiscal year 2012, our investing activities, consisting of capital expenditures resulted in a net use of cash of approximately $948,000, compared to a net use of cash of approximately $1.3 million during fiscal year 2011.The property and equipment additions were made to accommodate additional business opportunities, meet anticipated growth and improve operating efficiency.We anticipate that cash generated from operating activities and borrowing availability under our existing credit facility will fund revenue growth and working capital needs in the near term. During fiscal year 2012, our financing activities used cash of $3.6 million, compared to cash used by financing activities of $2.4 million during fiscal year 2011.Our net use of cash in fiscal year 2012 consisted primarily of $4.0 million of principal payments that reduced our outstanding debt partially offset by $424,000 provided by the exercise of stock options, including the related tax benefit, in the fourth quarter of fiscal year 2012. We executed a senior secured credit agreement with Bank of America on September 24, 2010.The facility is structured as a $30 million three-year senior secured revolving credit facility, secured by a first priority lien on substantially all of our assets.We made an initial loan drawdown of $13.2 million, which was used to pay off our prior credit facility.Under the Bank of America facility we have the ability to increase the aggregate amount of the financing by $20 million under certain conditions. The Bank of America facility bears annual interest at the British Bankers Association LIBOR Rate, or LIBOR, plus an applicable margin (listed below). The Margin was initially 1.75% and beginning no later than January 1, 2011, and adjusted quarterly thereafter, shall be calculated as follows: 13 Table of Contents Ratio of aggregate outstanding funded commitments under the facility (including letter of credit obligations) to EBITDA for the preceding four quarters Applicable Margin Greater than or equal to 1.50:1 2.00% Greater than or equal to 0.50:1 but less than 1.50:1 1.75% Less than 0.50:1 1.50% At September 30, 2012, there was $6.7 million outstanding under the Bank of America facility with an applicable interest rate of approximately 2.0%.In addition, we pay an unused fee equal to 0.25% per annum.For fiscal years 2012 and 2011, we incurred $244,000 and $225,000, respectively, in interest expense, excluding amortization of deferred financing costs.During fiscal year 2012, we reduced the outstanding balance of the facility by $4.0 million in voluntary payments.As of September 30, 2012, we had $23.3 million available to borrow under the facility, subject to certain covenant requirements.At September 30, 2012, we were in compliance with all covenants. The Bank of America facility contains covenants whereby, among other things, we are required to maintain compliance with agreed levels of fixed charge coverage and total leverage.The facility also contains customary restrictions on incurring indebtedness and liens, making investments and paying dividends. We believe that funds available to us from operations and existing capital resources will be adequate for our capital requirements for at least the next twelve months.If necessary, we believe we can secure additional financing with Bank of America or other lenders to supplement our capital needs. Contractual Obligations and Other Commitments We are obligated to make future payments under various contracts such as debt agreements, lease obligations and other purchase obligations. Following is a summary of our contractual obligations at September 30, 2012: Payments Due By Period CONTRACTUAL OBLIGATIONS Total Within 1 year 2-3 Years 4-5 Years More than 5 Years Debt maturities $ $ $
